FINAL REJECTION
This office action is in response to the amendment and remarks filed on 01/05/2021.  Claims 8-11 have been added, Claims 1 and 3-11 are currently pending and being examined.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and newly added claim 11 have been considered but they are not persuasive.
Applicant argues (pages 5-7) that the cited art (Porte, Sternberger) fails to disclose all the features of amended claim 1, particularly the newly added recitation “wherein the fins are of a piece with the pipeline”.
Examiner respectfully disagrees for the following reasons: 
First, it is unclear from the specification or the claims what applicant meant by the recitation “of a piece with”, did applicant meant a one-piece assembly, integrally formed or something else.  For purposes of examination, examiner has interpreted this recitation to mean “one-piece assembly”, that is, one-piece assembly once all components (pipeline, fins and other components in between) are connected/assembled together.
Second, Porte does teach the newly added limitation “wherein the fins are of a piece with the pipeline”. Porte discloses wherein at least one or each of the at least one pipeline (22/25) is equipped with fins (32 or the tabs extending outwardly from the one-piece assembly pipeline, refer to marked-up figure below) oriented towards the outside of the pipeline and dipping into the inner chamber, and
wherein the fins (32 or the tabs extending outwardly from the pipeline, see marked-up figure below) are of a piece with the pipeline (the pipeline, fins and components in between are connected/assembled together forming a one-piece assembly; the recitation “of a piece with” interpreted as one piece assembly, per the 112b rejection above).

    PNG
    media_image1.png
    465
    708
    media_image1.png
    Greyscale



Likewise, Sternberger discloses wherein at least one or each of the at least one pipeline 34 is equipped with fins (marked-up figure 10 above shows the fins extending outwardly from the one-piece assembly pipeline) oriented towards the outside of the pipeline and dipping into the inner chamber, and
wherein the fins (see marked-up figure above) are of a piece with the pipeline (the pipeline and fins are connected/assembled together forming a one-piece assembly, refer to figures 9 and/or 4 for clarification; the recitation “of a piece with” interpreted as one piece assembly, per the 112b rejection above).
Further (future rejections), if applicant were to amend the recitation “wherein the fins are of a piece with the pipeline” to “wherein the fins are integrally formed with the pipeline” or a similar expression.  Applicant is reminded that it has been held that use of a one-piece construction instead of a structure made of various elements would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "wherein the fins are of a piece with
Claims 10 and 11 recite the limitation "wherein the fins are produced in a material ensuring a transfer of heat” in lines 1-2 respectively.  It is unclear from the specification or the claims what applicant meant by the recitation “produce in a material”, the expression is confusing leaving the reader to guess what was implied.  Is applicant trying to claims a product by process claim, or that the fins were made/produced while they were submerged in a heat transfer fluid or something else.  For purposes of examination, the recitation at question has been interpreted that the fins are made of a material (any material) and that the fins transfer heat.
Claim 3 depends from Claim 1 and are rejected accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Porte (US 6,079,670).


    PNG
    media_image2.png
    776
    484
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    425
    856
    media_image3.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figures 2 and 9 shown immediately above, Porte discloses an air inlet lip for an engine of an aircraft, said air inlet lip taking an annular form about a longitudinal axis (central engine axis) and delimiting an air inlet stream, said air inlet lip comprising: a wall having a U-shaped profile having an outer face oriented towards outside of the air inlet lip and an inner face oriented towards an interior of the air inlet lip; an inner wall extending inside the wall between two zones of the inner face, so as to close an inner chamber delimited between the wall and the inner wall and filled with a gas (figure 2 shows the chamber being filed with gas/bleed air), the inner wall having an upstream face oriented towards the inner chamber and a downstream face oriented away from the inner chamber; a fan (compressor pumping air that is bled from compressor) configured to move the gas contained in the inner chamber; and at least one pipeline 22/25 fixed to the 
wherein at least one or each of the at least one pipeline (22/25) is equipped with fins (32 or the tabs extending outwardly from the one-piece assembly pipeline, refer to marked-up figure below) oriented towards the outside of the pipeline and dipping into the inner chamber, and
wherein the fins (32 or the tabs extending outwardly from the pipeline, see marked-up figure below) are of a piece with the pipeline (the pipeline, fins and components in between are connected/assembled together forming a one-piece assembly; the recitation “of a piece with” interpreted as one piece assembly, per the 112b rejection above).

    PNG
    media_image1.png
    465
    708
    media_image1.png
    Greyscale


Regarding dependent Claim 3, Porte discloses wherein the inner wall has a part having an upstream face oriented towards the air inlet stream, and wherein the free ends of the fins (tabs or the elements 32) are oriented towards the air inlet stream, refer to marked-up figures above.
Regarding dependent Claim 11, Porte discloses wherein the fins are produced in a material (col. 4 lines 66 to col. 5 lines 1-3, implies made of a metal material, metal materials have a thermal conductivity) ensuring a transfer of heat (refer to marked-up figure 4 above showing that the fins increase the cross-sectional area of the pipeline assembly thus increasing heat transfer at that portion/section/region of the one-piece assembly).

Claims 1, 3 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Sternberger (US 2009/0152401).


    PNG
    media_image4.png
    582
    665
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    404
    530
    media_image5.png
    Greyscale


In regards to Independent Claim 1, and with particular reference to Figures 4, 6-11, Sternberger discloses an air inlet lip for an engine of an aircraft, said air inlet lip taking an annular form about a longitudinal axis (central engine axis) and delimiting an air inlet stream, said air inlet lip comprising: a wall having a U-shaped profile having an outer face oriented towards outside of the air inlet lip and an inner face oriented towards an interior of the air inlet lip; an inner wall 72/22 extending inside the wall between two zones of the inner face, so as to close an inner chamber delimited between the wall and the inner wall and filled with a gas (chamber 30 is filed with air), the inner wall having an upstream face oriented towards the inner chamber and a downstream face oriented away from the inner chamber; a fan 
wherein at least one or each of the at least one pipeline 34 is equipped with fins (marked-up figure 10 above shows the fins extending outwardly from the one-piece assembly pipeline) oriented towards the outside of the pipeline and dipping into the inner chamber, and
wherein the fins (see marked-up figure above) are of a piece with the pipeline (the pipeline and fins are connected/assembled together forming a one-piece assembly, refer to figures 9 and/or 4 for clarification; the recitation “of a piece with” interpreted as one piece assembly, per the 112b rejection above).

Regarding dependent Claim 3, Sternberger discloses wherein the inner wall has a part having an upstream face oriented towards the air inlet stream, and wherein the free ends of the fins are oriented towards the air inlet stream, refer to marked-up figures above for details.
Regarding dependent Claim 11, Sternberger discloses wherein the fins are produced in a material (par. 38, implies made of a metal material, metal materials have a thermal conductivity) ensuring a transfer of heat (refer to marked-up figure 10 above showing that the fins increase the cross-sectional area of the pipeline assembly thus increasing heat transfer at that portion/section/region of the one-piece assembly).
Allowable Subject Matter
Claims 4-7 were allowed in view of applicants’ amendment to the claims filed on 07/08/2020.
Newly added Claim 9 is allowed as being dependent on previously allowed claim.
Newly added Claims 8 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741